Citation Nr: 1531327	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  06-12 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension due to exposure to herbicides (Agent Orange) and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.  He served in the Republic of Vietnam (Vietnam) from December 1968 to December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO and the Appeals Management Center comprise the agency of original jurisdiction (AOJ).  

The Veteran has contended that his hypertension was caused by his service connected diabetes, his service-connected PTSD, and/or his exposure to Agent Orange during service in Vietnam.  In October 2005, he argued that the hypertension was diagnosed before the diabetes but the diabetes actually started prior to the diagnosis of hypertension.  

In an August 2012 decision, the Board denied service connection for hypertension on a secondary basis as due to service-connected Type II diabetes mellitus, and also denied service connection on a direct and presumptive basis as due to exposure to herbicides such as Agent Orange.  The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court) with respect to the denial of service connection for hypertension due to herbicide exposure, but not with respect to its denial of service connection as secondary to the diabetes.

In a September 2013 decision, the Court vacated that portion of the Board's decision denying service connection for hypertension due to herbicide exposure and remanded the claim for re adjudication in accordance with the Court's decision.  

In a footnote, the Court explained that the Veteran raised no argument as to the Board's determination that he did not incur hypertension secondary to his service-connected type two diabetes mellitus so that issue was not before the Court on appeal.  The Court stated that it set aside the Board decision with respect to service connection for hypertension secondary to exposure to herbicides and remanded that claim for readjudiction consistent with the Court's decision.  

In the Court's analysis, it addressed the Veteran's arguments that VA had not fulfilled its statutory duty to assist the Veteran in obtaining evidence to substantiate his claim because it did not provide a medical examination and obtain a medical opinion.  Accordingly, the Board's denial of service connection for hypertension as secondary to the diabetes is final and binding, and this issue will not be further addressed.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100 (providing that, with certain exceptions not applicable here, all Board decisions are final on the date stamped on the face of the decision).

In a February 2014 appellate brief, the Veteran advanced a new argument, contending that his hypertension alternatively was caused or aggravated by his service connected PTSD.  

In light of the Court's findings, because there was insufficient medical evidence of record to adjudicate the appeal with regard to the alleged PTSD involvement, the Board remanded this issue to the AOJ in April 2014 to provide an examination and obtain a medical opinion.  


FINDING OF FACT

The Veteran's hypertension was not caused exposure to an herbicide agent, such as that used in Agent Orange, did not manifest within one year of separation from active service, and was not caused or aggravated by his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The September 2013 Court decision provides information that will facilitate understanding of the Board's decision issued now:  The Veteran argued to the Court that VA had failed to meet its duty to assist him in substantiating his claim because it had not provided a medical opinion as to whether exposure to an herbicide agent (for example the one in Agent Orange) during his Vietnam service caused his hypertension or his PTSD caused or aggravated his hypertension.  He pointed to a 2010 National Association of Sciences (NAS) Veterans and Agent Orange Update that stated that there is limited or suggestive evidence of an association between hypertension and exposure to herbicides.  The Court noted that hypertension has been categorized by the NAS as having limited or suggestive association with herbicide exposure since the 2006 NAS Update and noted a study by Kang, et. al. that was discussed in the Update and in a 2010 Federal Register notice and stated that this study appeared to satisfy a requirement for VA to provide an examination or obtain an opinion.  

That requirement is that there be "an indication of an association" between a current disability and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2) )West 2014).  

In this regard, the question of whether the study above provides a cogent basis to obtain a VA medical opinion in all cases of Veterans who have hypertension and exposure to herbicides is, at best, unclear.  This is particularly true in light of the fact that extensive, if not massive, medical research has been undertaken in order to determine the impact of herbicides on Veterans, with many studies (that do not need to be cited in this decision) providing highly negative evidence against the contention that there is such an association.  One study, in and of itself, cannot be viewed without contemplation and deliberation of the issue as a whole prior to widespread use of limited VA resources to obtain medical opinions in all such cases, particularly in light of the fact that this disability (hypertension) is prevalent in so many individuals (normally men) who have served in the military (both those who served in Vietnam and did not serve in Vietnam).  In any event, in light of the fact that a medical opinion has been obtained in this case, the issue of whether a medical opinion should be obtained is rendered moot. 

In this decision, the Board first explains the law and regulation regarding entitlement to service connection for disabilities in general.  Then it discusses the presumption of service connection for certain conditions based on exposure to Agent Orange and explains that this presumptive basis of service connection is not available for hypertension.  It then explains the Court's references to the NAS study.  Finally, the Board applies the law to the facts of this case and determines that the preponderance of evidence is against granting service connection for hypertension in this case.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A presumption is a rule of law, statutory or judicial, by which finding of a basic fact gives rise to existence of presumed fact, until presumption is rebutted. . . . A legal device which operates in the absence of proof to require that certain inferences be drawn from the available evidence.   BLACK'S LAW DICTIONARY 1185 (6th ed. 1990).  "A presumption involves an assumption that a fact exists, based on the known or proven existence of some other fact or group of facts. See Black's Law Dictionary 1203 (7th ed. 1999)."  McGee v. Nicholson, 20 Vet. App. 472, 477 (2006).  

There is a rebuttable presumption that certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113(West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

In this case the evidence shows that the Veteran's hypertension first manifested many years after separation from active service so the presumption for chronic diseases does not apply.  

The Veteran is presumed to have been exposed to Agent Orange during service. There is a presumption of service connection for certain diseases based if a Veteran was exposed to Agent Orange during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. §§  3.307(a)(6)(iii), 3.307(e) (2014).  

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1) (West 2014).  In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991, and (B) all other sound medical and scientific information and analyses available to the Secretary. 

In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2) (West 2014).  An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3) (West 2014)

Hypertension is not one of those diseases that the Secretary has determined that the presumption is warranted.

Although the presumption of service connection based on exposure to Agent Orange does not apply to hypertension, service connection may be granted by proof of each element of service connection, just as with any claim of entitlement to service connection.  See Combee v. Brown, 1039, 1043-44 (Fed. Cir. 1994), Polovick v. Shinseki, 23 Vet. App. 48, 52-53 (2009); Stefl v. Nicholson, 21 Vet. App. 120, 120 (2007).  The evidentiary standard for that proof is that the evidence favorable to the claim outweighs the evidence unfavorable to the claim or the evidence favorable to and unfavorable to the claim are approximately evenly balanced.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When the evidence is approximately evenly balanced it is said to be in equipoise, leaving VA with reasonable doubt and such reasonable doubt must be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A secondary service connection theory of entitlement is raised in this case with regard to whether the Veteran's hypertension was caused or aggravated by his service-connected PTSD.  Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to show that a service-connected disease or injury aggravated (as opposed to caused) disability for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claim in 2004, because that version is potentially more favorable.  The same evidentiary standard applies for secondary service connection as for direct service connection.  

Now the Board turns to the theory of direct service connection, i.e., that the Veteran's exposure to Agent Orange caused his hypertension.  

In a June 2010 Federal Register notice, VA discussed a study by Kang, et. al. as supporting an association between herbicide exposure and hypertension.  See 75 Fed. Reg. 32540, 32549-52 (June 8, 2010).  

In the Federal Register notice, VA first explained as follows:

In Update 2006, NAS concluded that there was "limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension."  Prior NAS reports concluded that there was inadequate or insufficient evidence to determine whether there was an association between exposure to herbicides and any cardiovascular diseases, including hypertension. Because Update 2006 suggests that the evidence for an association between herbicide exposure and hypertension is stronger than at the time of prior reports, hypertension warrants close consideration.

75 Fed. Reg. 32540, 32549 (June 8, 2010)

Next, VA provided a summary of what is meant by different findings of the NAS:

As an initial matter, it must be noted that the NAS finding of "limited or suggestive evidence of an association" does not imply any view by NAS as to whether the scientific evidence establishes a "positive association" between herbicide exposure and hypertension within the meaning of 38 U.S.C. 1116(b).  The NAS category of "limited or suggestive evidence" is defined to mean that "[e]vidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Update 2006, at 11.  . . . As NAS noted in a 2007 report, "the IOM limited/suggestive category covers a broad range of epidemiological evidence from relatively weak to strongly suggestive," and the NAS characterization thus cannot be viewed as determinative of the "positive association" determination VA is required to make. Institute of Medicine, Improving the Presumptive Disability Decision-Making Process for Veterans, at 98 (National Academies Press 2007).

Id.  

It then explained the basis for the change in the 2006 Update;

For the reasons explained below, VA has determined that a positive association does not currently exist between herbicide exposure and hypertension, but that Update 2006 does identify significant new evidence that warrants careful consideration of hypertension on an ongoing basis.

The finding in Update 2006 of "limited or suggestive evidence" for hypertension is based primarily upon one new Vietnam Veteran study, which NAS found to be significant and consistent with results of other lower quality studies.  NAS also noted, however, that findings in other studies suggested that hypertension is not associated with herbicide exposure.

NAS found that a 2006 study by Kang et al. supported an association between herbicide exposure and hypertension. That study assessed the incidence of hypertension among 1,499 U.S. Army Chemical Corps (ACC) Veterans who handled or sprayed Agent Orange in Vietnam and a control group of 1,428 Veterans from the same era who did not serve in Vietnam. The study found no significant difference in the rates of hypertension between the two groups.  However, when analysis was restricted to ACC Veterans who served in Vietnam, Veterans who reported having sprayed herbicides had a higher incidence of hypertension than those who did not report spraying herbicides.  Because there is some evidence that type 2 diabetes, a condition that may cause hypertension, is associated with herbicide exposure, the researchers separately evaluated the risk of hypertension in only non-diabetic ACC Veterans and found that hypertension was associated with herbicide spraying in non-diabetic Veterans.

Id.  

The rest of the Federal Register notice explains the limitations of the Kang study and discusses other studies.  VA summed up the effect of the study as follows:

In summary, the available occupational and environmental studies to date have consistently failed to detect a significant association between herbicide exposure and hypertension. The available Vietnam Veteran studies have produced a mixture of positive and negative findings, as well as findings that are essentially indeterminate in that they report low-magnitude increases that are not statistically significant.  The primary evidence in favor of an association is the recent study by Kang et al.  Other Vietnam Veteran studies reporting a significant increased risk of hypertension are limited primarily by concern of control for confounding factors.  Viewing the evidence as a whole and taking into account the considerations discussed above, the Secretary has determined that the credible evidence for an association between hypertension and herbicide exposure is not equal to nor does it outweigh the credible evidence against an association.  Therefore, he has determined that a positive association does not exist.  In view of the suggestive findings in the recent Kang study, VA will continue to closely monitor further developments regarding the possible association between herbicide exposure and hypertension.

Id. at 32552.

Private treatment records from Dr. K.C. document that as of April 1998, the Veteran's blood pressure was 160/100 and he was to be seen for reevaluation.  As of February 2000, those records include an assessment of hypertension.  In a statement received in March 2005, the Veteran explained that those records showed diagnosis and his earliest symptoms and of the claimed disabilities.  

In a July 2011 examination report, a VA examiner who had reviewed the Veteran's claims file, noted that the Veteran's hypertension was itself noted, at least to the extent that he had high blood pressure readings, in April 1998 but then was not seen again until February 2000 when he again had high blood pressure readings and was place on medication.  

In the August 2014 Remand, the Board directed the AOJ to obtain a VA medical nexus opinion as to the likelihood that the Veteran's hypertension is the result of exposure to herbicides such as the dioxin in Agent Orange.  

VA obtained an adequate medical opinion addressing the herbicide issue in August 2014.  The examiner indicated that she had reviewed the Veteran's claims file.  She provided an extensive discussion to support her opinion that it is less likely than not that the Veteran's hypertension was caused by exposure to an herbicide agent during his active service.  In that discussion, addressed the Kang study concerning the alleged correlation between hypertension and exposure to Agent Orange.  

She noted that there is an association shown between the development of hypertension and exposure to Agent Orange, such findings of a more significant increased risk for hypertension due to herbicide exposure do not apply to the Veteran's particular circumstances.  She accepted that he did have possible exposure to herbicides in Vietnam.  She stated that it was not appropriate to apply the results of studies used in the formulation of the IOM report to the Veteran's situation because he was not in the Army Chemical Corps who sprayed and had extensive and intensive exposure to herbicides over a prolong period of time.  She stated that the Veteran's service in the military classifies him in the general "veterans who served in Vietnam:" and that based on the findings of the study there was no statistically significant relationship between hypertension begin due to herbicide  exopause   She explained that because the studies reviewed by the IOM have not shown an ongoing pattern of significant enough association between exposure to exposure to Agent Orange and the later development of hypertension and as the most prominent study in the IOM formulation of opinion does not show a statistically significant increased risk of hypertension in Vietnam Veterans exposed to agent orange (excluding those Army Chemical Corps members referenced above), it is less likely than not that the Veteran's hypertension is the result of his service related.  

She identified the Kang study as was part of the new NAS IOM report described in the IOM releases "VETERANS AND AGENT ORANGE UPDATE 2012."   The Board notes that the study was also referenced in the 2010 Update consistent with the Court's Remand and the Federal Register notice.  

The Board finds this opinion to be adequate and probative negative medical evidence against the claim.  The examiner supported her conclusion with sufficient rationale.  It must be remembered, that this is a case requiring actual proof of the nexus element - the nexus element is not presumed as would be the case if the Secretary had put hypertension on the list of diseases for which the presumption applies.  The examiner's interpretation of the Kang study is itself an opinion requiring expertise.  In short, the examiner's opinion is the most probative evidence of record on the question of whether the Veteran's hypertension was caused by his exposure to Agent Orange during service.  

Now the Board turns to the theory that the Veteran's hypertension was caused or aggravated by his service-connected  PTSD. 

On Remand from the Board, the AOJ first obtained an opinion regarding causation of hypertension by PTSD from a VA psychologist in June 2014.  That psychologist stated that he had reviewed the claims file and interviewed the Veteran.  He stated that it was unlikely that his hypertension was caused by his PTSD.  He explained that while there are studies that have found a correlation between hypertension and PTSD that does not mean that there is a causal factor.  He noted that the DSM-5, the diagnostic manual for psychiatric conditions, does not note hypertension as a symptom of PTSD and therefore, the two disorders are independent of each other, diagnostically speaking.  

The AOJ determined that the proper opinion should come from a professional in medicine rather than psychology and directed that a medical opinion be obtained that addressed causation and aggravation.  

In February 2015, the Veteran underwent a VA examination by a medical doctor with regard to whether his PTSD caused or aggravated his hypertension.  The examiner indicated that he had not reviewed the Veteran's hardcopy claims file, but the Board notes that the Veteran's claims file is electronically stored and not in hardcopy.  He did indicate review of service treatment records and VA treatment records.  The examiner's report includes references to the Veteran's medical history that indicates that he had sufficient facts and data before him to render an informed opinion.  

First, the examiner explained as follows:  "The association of hypertension, Cardiovascular diseases and PTSD has been documented in medical literature."  The examiner concluded that the Veteran developed hypertension approximately 30 years after release from active service and he had psychiatric symptoms shortly after his release from active service, as evidenced by the Veteran's report of being treated for nervous symptoms shortly after service.  The examiner stated that the exact onset of PTSD could not be determined, but that based on the available information, his hypertension is less likely than not due to or a result of PTSD.  The Board finds this to be an opinion regarding whether the Veteran's PTSD caused his hypertension. 

The examiner explained that although PTSD and related symptoms may raise blood pressure based on the severity of symptoms, it is difficult to clinically correlate symptoms and aggravation of blood pressure beyond its natural progression.  The examiner stated that there are no clinical indicators to specifically address this issue in this Veteran, considering he developed hypertension some 30 years after the precipitating events in Vietnam and to clearly ascertain and correlate timing of PTSD diagnosis with hypertension.  The issue of aggravation of hypertension by PTSD beyond its natural progression cannot be determined without resort to mere speculation.  

The Board finds this to be an adequate opinion addressing aggravation of hypertension by PTSD.  The fact that the examiner determined that the timing of development of hypertension and of PTSD was a factor in determining whether PTSD had aggravated hypertension does not make this an opinion addressing only causation.  It is clear that the examiner understood what is meant by aggravation and that the timing was simply a factor in analyzing any aggravation of hypertension by PTSD.  

In Jones v. Shinseki, 23 Vet.App. 382, 390 (2009), the Court held that "an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to mere speculation is a medical conclusion, just as much as a firm diagnosis or a conclusive opinion."  The Court cautioned that such an opinion must be supported by an explanation, just as is required for any other opinion.  Id.  Here, the examiner explained that there were no clinical indicators to specifically address the issue in this Veteran.  It is not surprising that the examiner would look for or require clinical indicators to make an other than speculative determination.  The examiner had the Veteran's medical history and the Veteran before him.  If there are no clinical indicators, there is nothing to be done to change the inherently speculative nature of any opinion as to aggravation in this case.  For these reasons, the Board that the opinion is adequate both as to causation and aggravation.  It also finds this opinion to be the most probative evidence of record in this regard.  

It is noted that just because an opinion as to aggravation, whether favorable or unfavorable, would be merely speculative, does not mean that VA benefits should be granted. The evidence is not at least in equipoise as to the nexus element in this case.  The most probative evidence of record as to aggravation of the Veteran's hypertension is that any opinion would be speculative.  There is not an approximate balance of favorable and unfavorable nexus evidence in this case.  

The Board has not ignored the Veteran's implied opinion that his hypertension has been caused by exposure to Agent Orange or caused or aggravated by his PTSD.  There is no indication that the Veteran has any expertise in the area of causation or aggravation of diseases.  As such, he is a non-expert, or "layperson," in this regard.  Whether a layperson is competent to provide a nexus opinion depends on the facts of the case.  As to lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case. 

The Veteran highly honorable service is not in question, this case revolves around a question of medical causation. 

Although it is error to categorically reject a lay nexus opinion, not all questions of nexus are subject to lay opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case. In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id. 

In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a lay nexus opinion or diagnosis is competent evidence.

Here, whether hypertension is caused by exposure to Agent Orange or caused or aggravated by PTSD is not a simple question and not one that can be answered by one's personal observations standing alone.  Hence, the Board concludes that the Veteran's opinions as to causation and aggravation are not competent evidence.  

Finally, the Board notes that there is no other basis for service connection to be granted on a direct basis.  The Court set aside only that portion of the 2012 Board decision that denied service connection for hypertension due to exposure to herbicides and the only other theory raised was a secondary theory of entitlement based on the Veteran's PTSD.  

For the reasons discussed above, the Board concludes that the preponderance of evidence is against granting service connection for hypertension in this case.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in letters sent to the Veteran in March 2005, November 2010, and December 2011.  This included notice as to the secondary service connection theory of entitlement.  To the extent that any of the notice post-dated the initial unfavorable adjudication by the AOJ, such timing did not result in prejudice to the Veteran.  In this regard he has had a meaningful opportunity to participate in the processing of his claim since the more recent notice letters were sent and the AOJ has readjudicated the claim, for example in a March 2015 Supplemental Statement of the Case.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA has provided adequate examinations and obtained adequate opinions in this case, as explained in the Merits section of this decision.  There has been compliance with the April 2014 Board Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It is important for the Veteran to understand that (based on the evidence and facts of this case) another remand will not provide a basis to grant this claim.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  



ORDER

Entitlement to service connection for hypertension due to exposure to Agent Orange and as secondary to service-connected PTSD is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


